Exhibit 10.35
 
CIENA CORPORATION
2010 INDUCEMENT EQUITY AWARD PLAN
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
1. PURPOSE
  1
2. DEFINITIONS
  1
3. ADMINISTRATION OF THE PLAN
  4
3.1. Board
  4
3.2. Committee
  4
3.3. Terms of Awards
  5
3.4. Deferral Arrangement
  6
3.5. No Liability
  6
3.6. Share Issuance/Book-Entry
  6
4. STOCK SUBJECT TO THE PLAN
  6
4.1. Number of Shares Available for Awards
  6
4.2. Share Usage
  6
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
  6
5.1. Effective Date
  6
5.2. Term
  7
5.3. Amendment and Termination of the Plan
  7
6. AWARD ELIGIBILITY AND LIMITATIONS
  7
6.1. Eligible Employees and Other Persons
  7
7. AWARD AGREEMENT
  7
8. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
  7
8.1. Grant of Restricted Stock or Restricted Stock Units
  7
8.2. Restrictions
  8
8.3. Restricted Stock Certificates
  8
8.4. Rights of Holders of Restricted Stock
  8
8.5. Rights of Holders of Restricted Stock Units
  8
8.5.1. Voting and Dividend Rights
  8
8.5.2. Creditor’s Rights
  9
8.6. Termination of Service
  9
8.7. Purchase of Restricted Stock and Shares Subject to Restricted Stock Units
  9
8.8. Delivery of Stock
  9
9. FORM OF PAYMENT FOR RESTRICTED STOCK
  10
9.1. General Rule
  10
9.2. Surrender of Stock
  10
9.3. Other Forms of Payment
  10
10. RESERVED
  10
11. PARACHUTE LIMITATIONS
  10
12. REQUIREMENTS OF LAW
  11
12.1. General
  11
12.2. Rule 16b-3
  12
13. EFFECT OF CHANGES IN CAPITALIZATION
  12

- i -



--------------------------------------------------------------------------------



 



          Page
13.1. Changes in Stock
  12
13.2. Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction
  12
13.3. Corporate Transaction in which Awards are not Assumed
  12
13.4. Corporate Transaction in which Awards are Assumed
  13
13.5. Adjustments
  13
13.6. No Limitations on Company
  13
14. GENERAL PROVISIONS
  13
14.1. Disclaimer of Rights
  13
14.2. Nonexclusivity of the Plan
  14
14.3. Withholding Taxes
  14
14.4. Captions
  15
14.5. Other Provisions
  15
14.6. Number and Gender
  15
14.7. Severability
  15
14.8. Governing Law
  15
14.9. Section 409A of the Code
  15
14.10. Stockholder Approval Not Required
  15



- ii -



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2010 INDUCEMENT EQUITY AWARD PLAN
     Ciena Corporation, a Delaware corporation (the “Company”), sets forth
herein the terms of its 2010 Inducement Equity Award Plan (the “Plan”), as
follows:
1. PURPOSE
     The Plan is principally intended to enhance the Company’s and its
Affiliates’ (as defined herein) ability to attract and retain certain key
employees transferred to the Company in connection with its pending acquisition
of substantially all of the optical networking and carrier Ethernet assets of
Nortel’s Metro Ethernet Networks (MEN) business. This Plan is also intended to
motivate such persons to serve the Company and its Affiliates and to expend
maximum effort to improve the business results and earnings of the Company, by
providing to such persons an opportunity to acquire or increase a direct
proprietary interest in the operations and future success of the Company. To
this end, the Plan provides for the grant of Restricted Stock Units and
Restricted Stock. The Plan, eligibility of Grantees and Awards to be issued
hereunder are intended to qualify under Nasdaq Marketplace Rule 5635(c)(4)
permitting the adoption of the Plan and issuance of Awards hereunder without
stockholder approval.
2. DEFINITIONS
     For purposes of interpreting the Plan and related documents (including
Award Agreements), the following definitions shall apply:
     2.1 “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.
     2.2 “Award” means a grant of Restricted Stock or Restricted Stock Unit
under the Plan.
     2.3 “Award Agreement” means the agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.
     2.4 “Benefit Arrangement” shall have the meaning set forth in Section 11
hereof.
     2.5 “Board” means the Board of Directors of the Company.
     2.6 “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) plea of a felony or conviction of a criminal offense (other than minor
traffic offenses); or (iii) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreements, if any, between the Grantee and the Company or an
Affiliate.





--------------------------------------------------------------------------------



 



     2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
     2.8 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.
     2.9 “Company” means Ciena Corporation.
     2.10 “Corporate Transaction” means (i) any person or group of persons (as
defined in Section 13(d) and 14(d) of the Exchange Act) together with its
affiliates, excluding employee benefit plans of the Company, is or becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; (ii) the
dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, (iii) a sale of substantially all of the
assets of the Company to another person or entity, or (iii) any transaction
(including without limitation a merger or reorganization in which the Company is
the surviving entity) which results in any person or entity owning 50% or more
of the combined voting power of all classes of stock of the Company.
     2.11 “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months.
     2.12 “Effective Date” means December 8, 2009, provided that the
effectiveness of any Awards granted hereunder shall be contingent upon the
successful completion of the Company’s acquisition of substantially all of the
optical networking and carrier Ethernet assets of the Metro Ethernet Networks
business of Nortel Networks Corporation (“Nortel”) and its Affiliates pursuant
to those certain asset purchase agreements, as amended, by and between the
Company, Nortel, certain Affiliates of each party and certain administrators
acting in such capacity in connection with various Nortel’s insolvency
proceedings (the “Nortel Asset Acquisition”).
     2.13 “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
     2.14 “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, or is publicly traded on an
established securities market, the Fair Market Value of a share of Stock shall
be the closing price of the Stock on such exchange or in such market (if there
is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported. If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

- 2 -



--------------------------------------------------------------------------------



 



     2.15 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.
     2.16 “Grantee” means a person who receives or holds an Award under the
Plan.
     2.17 “Other Agreement” shall have the meaning set forth in Section 12
hereof.
     2.18 “Outside Director” means a member of the Board who is not an officer
or employee of the Company.
     2.19 “Plan” means this Ciena Corporation 2010 Inducement Award Plan.
     2.20 “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.
     2.21 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.
     2.22 “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 8 hereof.
     2.23 “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one share of Stock awarded to a Grantee pursuant to Section 8
hereof.
     2.24 “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.
     2.25 “Service” means service as an employee to the Company or an Affiliate.
Unless otherwise stated in the applicable Award Agreement, a Grantee’s change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be an employee to the Company or an Affiliate.
Subject to the preceding sentence, whether a termination of Service shall have
occurred for purposes of the Plan shall be determined by the Board, which
determination shall be final, binding and conclusive.
     2.26 “Stock” means the common stock, par value $0.01 per share, of the
Company.
     2.27 “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

- 3 -



--------------------------------------------------------------------------------



 



3. ADMINISTRATION OF THE PLAN
          3.1. Board.
     The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s certificate of
incorporation and by-laws and applicable law. The Board shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Board deems to be necessary or appropriate to the administration
of the Plan, any Award or any Award Agreement. All such actions and
determinations shall be by the affirmative vote of a majority of the members of
the Board present at a meeting or by unanimous consent of the Board executed in
writing in accordance with the Company’s certificate of incorporation and
by-laws and applicable law. The interpretation and construction by the Board of
any provision of the Plan, any Award or any Award Agreement shall be final,
binding and conclusive.
          3.2. Committee.
     The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.
          (i) Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act and who
(c) comply with the independence requirements of the stock exchange on which the
Common Stock is listed. Discretionary Awards to Outside Directors shall be
administered only by the Committee and may not be subject to discretion of or
determination by the Company’s management.
          (ii) The Board may also appoint one or more separate Committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees who are
not executive officers (as defined under Rule 3b-7 or the Exchange Act) or
directors of the Company, may grant Awards under the Plan to such employees, and
may determine all terms of such Awards.

- 4 -



--------------------------------------------------------------------------------



 



In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board or such other person.
          3.3. Terms of Awards.
     Subject to the other terms and conditions of the Plan, the Board shall have
full and final authority to:
     (i) designate Grantees,
     (ii) determine the type or types of Awards to be made to a Grantee,
     (iii) determine the number of shares of Stock to be subject to an Award,
     (iv) establish the terms and conditions of each Award relating to the
vesting, transfer, or forfeiture of an Award or the shares of Stock subject
thereto, the treatment of an Award in the event of a change of control, and any
other terms or conditions,
     (v) prescribe the form of each Award Agreement evidencing an Award, and
     (vi) amend, modify, or supplement the terms of any outstanding Award. Such
authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to make or modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy, or custom. Notwithstanding the foregoing, no amendment, modification or
supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.
     The Company may retain the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee on account of actions taken by the
Grantee in violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. In addition, the Company may
terminate and cause the forfeiture of an Award if the Grantee is an employee of
the Company or an Affiliate thereof and is terminated for Cause as defined in
the applicable Award Agreement or the Plan, as applicable.
     Furthermore, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 and any Grantee who knowingly engaged in the
misconduct, was grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or was grossly negligent in failing to prevent
the misconduct, shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.

- 5 -



--------------------------------------------------------------------------------



 



          3.4. Deferral Arrangement.
     The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents. Any such deferrals shall be made in a manner that
complies with Code Section 409A.
          3.5. No Liability.
     No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
          3.6. Share Issuance/Book-Entry.
     Notwithstanding any provision of this Plan to the contrary, the issuance of
the Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.
4. STOCK SUBJECT TO THE PLAN
          4.1. Number of Shares Available for Awards.
     Subject to adjustment as provided in Section 13 hereof, the number of
shares of Stock available for issuance under the Plan shall be two million two
hundred fifty thousand (2,250,000). Stock issued or to be issued under the Plan
shall be authorized but unissued shares; or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company.
          4.2. Share Usage.
     Shares covered by an Award shall be counted as used as of the Grant Date.
Any shares subject to Awards shall be counted against the limit set forth in
Section 4.1 as one share for every one share granted.
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
          5.1. Effective Date.
     The Plan shall be effective as of the Effective Date.

- 6 -



--------------------------------------------------------------------------------



 



          5.2. Term.
     The Plan shall terminate automatically one year following the closing date
of the Nortel Asset Acquisition and may be terminated on any earlier date as
provided in Section 5.3. No Awards may be issued under the Plan following
termination. Upon termination, any shares of Stock available for Awards under
Section 4.1 shall cease to be available under this Plan and shall not be
available for issuance under any other existing equity incentive plan of the
Company.
          5.3. Amendment and Termination of the Plan.
     The Board may, at any time and from time to time, amend, suspend, or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. An amendment shall be contingent on approval of the Company’s stockholders
to the extent stated by the Board, required by applicable law or required by
applicable stock exchange listing requirements. No Awards shall be made after
termination of the Plan. No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.
6. AWARD ELIGIBILITY AND LIMITATIONS
          6.1. Eligible Employees and Other Persons.
     Awards under the Plan shall be limited to (i) employees of the Company or
any Affiliate who are former employees of Nortel or its Affiliates and who
become employees of the Company or any Affiliate in connection with the Nortel
Asset Acquisitions, and (ii) any other individual whose participation in the
Plan is determined to be in the best interests of the Company by the Board and
compliant with Nasdaq requirements applicable to the Plan.
7. AWARD AGREEMENT
     Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan.
8. TERMS AND CONDITIONS OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS
          8.1. Grant of Restricted Stock or Restricted Stock Units.
     Awards of Restricted Stock or Restricted Stock Units may be made for no
consideration (other than par value of the shares which is deemed paid by
Services already rendered).

- 7 -



--------------------------------------------------------------------------------



 



          8.2. Restrictions.
     (a) At the time a grant of Restricted Stock or Restricted Stock Units is
made, the Board may, in its sole discretion, establish a period of time (a
“restricted period”) applicable to such Restricted Stock or Restricted Stock
Units. Each Award of Restricted Stock or Restricted Stock Units may be subject
to a different restricted period. The Board may in its sole discretion, at the
time a grant of Restricted Stock or Restricted Stock Units is made, prescribe
restrictions in addition to or other than the expiration of the restricted
period, including the satisfaction of corporate or individual performance
objectives, which may be applicable to all or any portion of the Restricted
Stock or Restricted Stock Units. Neither Restricted Stock nor Restricted Stock
Units may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of during the restricted period or prior to the satisfaction of any
other restrictions prescribed by the Board with respect to such Restricted Stock
or Restricted Stock Units.
     (b) Notwithstanding the terms of Section 8.2(a), and subject to Section 8.9
below, (i) Restricted Stock and Restricted Stock Units that vest solely by the
passage of time shall not vest in full in less than three years from the Grant
Date; and (ii) Restricted Stock and Restricted Stock Units that vest, or are
subject to acceleration of vesting, upon the achievement of performance targets
shall not vest in full in less than one year from the Grant Date.
          8.3. Restricted Stock Certificates.
     The Company shall issue, in the name of each Grantee to whom Restricted
Stock has been granted, stock certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date. The Board may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.
          8.4. Rights of Holders of Restricted Stock.
     Unless the Board otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such Stock and the right to
receive any dividends declared or paid with respect to such Stock. The Board may
provide that any dividends paid on Restricted Stock must be reinvested in shares
of Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.
          8.5. Rights of Holders of Restricted Stock Units.
               8.5.1. Voting and Dividend Rights.
     Holders of Restricted Stock Units shall have no rights as stockholders of
the Company. The Board may provide in an Award Agreement evidencing a grant of
Restricted Stock Units that the holder of such Restricted Stock Units shall be
entitled to receive, upon the Company’s payment of a cash dividend on its
outstanding Stock, a cash payment for each Restricted Stock Unit held equal to
the per-share dividend paid on the Stock. Such Award Agreement may also provide
that such cash payment will be deemed reinvested in additional Restricted Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.

- 8 -



--------------------------------------------------------------------------------



 



               8.5.2. Creditor’s Rights.
     A holder of Restricted Stock Units shall have no rights other than those of
a general creditor of the Company. Restricted Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Award Agreement.
          8.6. Termination of Service.
     (a) Unless the Board otherwise provides in an Award Agreement or in writing
after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Restricted Stock Units held by such Grantee
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited. Upon
forfeiture of Restricted Stock or Restricted Stock Units, the Grantee shall have
no further rights with respect to such Award, including but not limited to any
right to vote Restricted Stock or any right to receive dividends with respect to
shares of Restricted Stock or Restricted Stock Units.
     (b) Notwithstanding the terms of Section 8.6(a), and subject to Section 8.9
below, the Board may not (i) grant Restricted Stock or Restricted Stock Units
that provide for acceleration of vesting, except in the case of a Grantee’s
death, disability or retirement, or upon or in connection with a Corporate
Transaction, or upon the satisfaction of performance-based vesting conditions as
provided in Section 8.2(b)(ii); or (ii) waive vesting restrictions or conditions
applicable to Restricted Stock or Restricted Stock Units, except in the case of
a Grantee’s death, disability or retirement or upon or in connection with a
Corporation Transaction.
          8.7. Purchase of Restricted Stock and Shares Subject to Restricted
Stock Units.
     The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock or shares of Stock subject to vested Restricted
Stock Units from the Company at a Purchase Price equal to the greater of (i) the
aggregate par value of the shares of Stock represented by such Restricted Stock
or Restricted Stock Units and (ii) the Purchase Price, if any, specified in the
Award Agreement relating to such Restricted Stock or Restricted Stock Units. The
Purchase Price shall be payable in a form described in Section 9 or, in the
discretion of the Board, in consideration for past or future Services rendered
to the Company or an Affiliate.
          8.8. Delivery of Stock.
     Upon the expiration or termination of any restricted period and the
satisfaction of any other conditions prescribed by the Board, the restrictions
applicable to shares of Restricted Stock or Restricted Stock Units settled in
Stock shall lapse, and, unless otherwise provided in the Award Agreement, a
stock certificate for such shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be. Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have
any further rights with regard to a Restricted Stock Unit once the share of
Stock represented by the Restricted Stock Unit has been delivered.

- 9 -



--------------------------------------------------------------------------------



 



9. FORM OF PAYMENT FOR RESTRICTED STOCK
          9.1. General Rule.
     Payment of the Purchase Price for Restricted Stock shall be made in cash or
in cash equivalents acceptable to the Company.
          9.2. Surrender of Stock.
     To the extent the Award Agreement so provides, payment of the Purchase
Price for Restricted Stock may be made all or in part through the tender or
attestation to the Company of shares of Stock, which shall be valued, for
purposes of determining the extent to which the Purchase Price has been paid
thereby, at their Fair Market Value on the date of surrender.
          9.3. Other Forms of Payment.
     To the extent the Award Agreement so provides, payment of the Purchase
Price for Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules, including, without limitation, Service.
10. RESERVED
11. PARACHUTE LIMITATIONS
     Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Restricted Stock or Restricted Stock Unit held by that Grantee and any
right to receive any payment or other benefit under this Plan shall not become
vested (i) to the extent that such right to vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Grantee under
this Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Grantee under any Other Agreement or any Benefit
Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

- 10 -



--------------------------------------------------------------------------------



 



12. REQUIREMENTS OF LAW
          12.1. General.
     The Company shall not be required to sell or issue any shares of Stock
under any Award if the sale or issuance of such shares would constitute a
violation by the Grantee, or the Company of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to an Award upon any securities exchange or
under any governmental regulatory body is necessary or desirable as a condition
of, or in connection with, the issuance or purchase of shares hereunder, no
shares of Stock may be issued or sold to the Grantee or any other individual
pursuant to such Award unless such listing, registration, qualification, consent
or approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award. Without limiting the generality of the
foregoing, in connection with the Securities Act, upon the delivery of any
shares of Stock underlying an Award, unless a registration statement under such
Act is in effect with respect to the shares of Stock covered by such Award, the
Company shall not be required to sell or issue such shares unless the Board has
received evidence satisfactory to it that the Grantee may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the issuance of
shares of Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority.

- 11 -



--------------------------------------------------------------------------------



 



          12.2. Rule 16b-3.
     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intent of the Company that
Awards pursuant to the Plan will qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent that any provision of the Plan
or action by the Board does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative to the extent permitted by law and deemed advisable
by the Board, and shall not affect the validity of the Plan. In the event that
Rule 16b-3 is revised or replaced, the Board may exercise its discretion to
modify this Plan in any respect necessary to satisfy the requirements of, or to
take advantage of any features of, the revised exemption or its replacement.
13. EFFECT OF CHANGES IN CAPITALIZATION
          13.1. Changes in Stock.
     If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number or kind
of shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Awards may be made under the Plan, shall be adjusted
proportionately and accordingly by the Company. In addition, the number and kind
of shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend but excluding a
non-extraordinary dividend of the Company) without receipt of consideration by
the Company, the Company shall, in such manner as the Company deems appropriate,
adjust the number and kind of shares subject to outstanding Awards.

  13.2.   Reorganization in Which the Company Is the Surviving Entity Which does
not Constitute a Corporate Transaction.

     Subject to any contrary language in an Award Agreement evidencing an Award,
any restrictions applicable to such Award shall apply as well to any replacement
shares received by the Grantee as a result of the reorganization, merger or
consolidation. In the event of a transaction described in this Section 13.2,
Restricted Stock Units shall be adjusted so as to apply to the securities that a
holder of the number of shares of Stock subject to the Restricted Stock Units
would have been entitled to receive immediately following such transaction.
          13.3. Corporate Transaction in which Awards are not Assumed.
     Upon the occurrence of a Corporate Transaction in which outstanding
Restricted Stock Units and Restricted Stock are not being assumed, substituted
or continued all outstanding shares of Restricted Stock shall be deemed to have
vested, and all Restricted Stock Units shall be

- 12 -



--------------------------------------------------------------------------------



 



deemed to have vested and the shares of Stock subject thereto shall be
delivered, immediately prior to the occurrence of such Corporate Transaction.
The Board may elect, in its sole discretion, to cancel any outstanding Awards of
Restricted Stock or Restricted Stock Units and pay or deliver, or cause to be
paid or delivered, to the holder thereof an amount in cash or securities having
a value (as determined by the Board acting in good faith), equal to the formula
or fixed price per share paid to holders of shares of Stock.
          13.4. Corporate Transaction in which Awards are Assumed.
     The Plan, Restricted Stock Units and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided in the event of any
Corporate Transaction to the extent that provision is made in writing in
connection with such Corporate Transaction for the assumption or continuation of
the Restricted Stock Units and Restricted Stock theretofore granted, or for the
substitution for such Restricted Stock Units and Restricted Stock for new
restricted stock units and restricted stock relating to the stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock).
          13.5. Adjustments.
     Adjustments under this Section 13 related to shares of Stock or securities
of the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those described in
Sections 13.1, 13.2, 13.3 and 13.4. This Section 13 does not limit the Company’s
ability to provide for alternative treatment of Awards outstanding under the
Plan in the event of change of control events that are not Corporate
Transactions.
          13.6. No Limitations on Company.
     The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
14. GENERAL PROVISIONS
          14.1. Disclaimer of Rights.
     No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
service of the Company or any Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company either to increase or
decrease the compensation or other payments to any individual at any time, or to
terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company or an Affiliate. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

- 13 -



--------------------------------------------------------------------------------



 



          14.2. Nonexclusivity of the Plan.
     The adoption of the Plan shall not be construed as creating any limitations
upon the right and authority of the Board to adopt such other incentive
compensation arrangements (which arrangements may be applicable either generally
to a class or classes of individuals or specifically to a particular individual
or particular individuals) as the Board in its discretion determines desirable.
          14.3. Withholding Taxes.
     The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock pursuant to any Award. In furtherance of the
foregoing, the Company may provide in an Award Agreement that the Grantee shall,
as a condition of accepting the Award, direct a bank or broker, upon vesting or
otherwise, to sell a portion of the Shares underlying such Award that represent
the amount, reasonably determined by the Company it its discretion, necessary to
cover the Company’s withholding obligation related to the Award and remit the
appropriate cash amount to the Company. If not otherwise provided in an Award
Agreement, at the time of such vesting, lapse, the Grantee shall pay to the
Company or the Affiliate, as the case may be, any amount that the Company or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Company or the Affiliate, which
may be withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 14.3 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the vesting, lapse of restrictions applicable to such Award or payment of
shares pursuant to such Award, as applicable, cannot exceed such number of
shares having a Fair Market Value equal to the minimum statutory amount required
by the Company to be withheld and paid to any such federal, state or local
taxing authority with respect to such vesting, lapse of restrictions or payment
of shares.

- 14 -



--------------------------------------------------------------------------------



 



          14.4. Captions.
     The use of captions in this Plan or any Award Agreement is for the
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.
          14.5. Other Provisions.
     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Board, in
its sole discretion.
          14.6. Number and Gender.
     With respect to words used in this Plan, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.
          14.7. Severability.
     If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.
          14.8. Governing Law.
     The validity and construction of this Plan and the instruments evidencing
the Awards hereunder shall be governed by the laws of the State of Delaware,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Awards granted hereunder to the substantive laws of any other jurisdiction.
          14.9. Section 409A of the Code.
     The Board intends to comply with Section 409A of the Code (“Section 409A”),
or an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A. To the
extent that the Board determines that a Grantee would be subject to the
additional 20% tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of any Award granted under
this Plan, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax. The nature of any such
amendment shall be determined by the Board.

- 15 -



--------------------------------------------------------------------------------



 



          14.10. Stockholder Approval Not Required.
     It is expressly intended that approval of the Company’s stockholders not be
required as a condition of the effectiveness of the Plan, and the Plan’s
provisions shall be interpreted in a manner consistent with such intent for all
purposes. Specifically, Rule 5635(c)(4) promulgated by The Nasdaq Stock Market
generally requires stockholder approval for equity compensation arrangements
adopted by companies whose securities are listed on the Nasdaq Global Market
pursuant to which stock awards or stock may be acquired by officers, directors,
employees, or consultants of such companies. Nasdaq Marketplace Rule 5635(c)(4)
provides an exception to this requirement for issuances of securities to a
person not previously an employee or director of the issuer, or following a bona
fide period of non-employment, as an inducement material to the individual’s
entering into employment with the issuer, provided such issuances are approved
by either the issuer’s independent compensation committee or a majority of the
issuer’s independent directors. Notwithstanding anything to the contrary herein,
Awards under this Plan may only be made to employees who have not previously
been an employee or member of the Board of the Company or an employee or
director of a Parent or Subsidiary, or following a bona fide period of
non-employment by the Company or a Parent or Subsidiary, as an inducement
material to the employee’s entering into employment with the Company or a
Subsidiary. Awards under the Plan will be approved as set forth in Section 3
above by (i) the Committee, provided it is comprised solely of two or more
Independent Directors or (ii) a majority of the Company’s Independent Directors.
Accordingly, pursuant to Nasdaq Marketplace Rule 5635(c)(4), the issuance of
Awards and the Stock issuable from such Awards pursuant to this Plan are not
subject to the approval of the Company’s stockholders.
*       *       *
     To record adoption of the Plan by the Board as of December 8, 2009, the
Company has caused its authorized officer to execute the Plan.

         
 
  CIENA CORPORATION    
 
       
 
  /s/ David M. Rothenstein    
 
       
 
  Name: David M. Rothenstein    
 
  Title: Senior Vice President & General Counsel    
 
  Date: December 17, 2009    



- 16 -